PER CURIAM:
We think that the district court correctly decided that jurisdiction was vested in the United States District Court for the Eastern District of Virginia to hear and determine a condemnation action instituted by Washington Metropolitan Area Transit Authority to condemn the land located within that district. Jurisdiction was vested by § 81 of the Washington Metropolitan Area Transit Authority Compact and it was not ousted by § 82(b) of that agreement.
The judgment of the district court is Affirmed.